--------------------------------------------------------------------------------

Exhibit 10.2

INCREASE JOINDER NO. 1 TO CREDIT AGREEMENT


INCREASE JOINDER NO. 1, dated as of March 25, 2019 (this “Amendment”), to the
Credit Agreement, dated as of November 7, 2018 (as amended by Amendment No. 1,
dated as of December 7, 2017 and as may be further amended, restated,
supplemented or otherwise modified prior to the date hereof), among Intermex
Wire Transfer, LLC, a Florida limited liability company (the “Revolver
Borrower”), Intermex Holdings, Inc. (the “Term Borrower”), International Money
Express, Inc., a Delaware corporation (“Holdings”), International Money Express
Sub 2, LLC, a Delaware limited liability company (“Intermediate Holdings”), each
Guarantor from time to time party thereto, KeyBank National Association, as
Administrative Agent and L/C Issuer and each lender from time to time party
thereto (the “Credit Agreement”).


W I T N E S S E T H:


WHEREAS, the Term Borrower has requested the issuance of Incremental Term Loans,
which upon funding shall be in the form of an increase to the Term A Loans
outstanding under the Credit Agreement immediately prior to the effectiveness of
this Amendment, pursuant to and on the terms set forth in Section 2.14 of the
Credit Agreement (the “Increase Joinder No. 1 Incremental Term A Loans”);


WHEREAS, the Term Borrower, the Administrative Agent and each Lender party
hereto (a “Increase Joinder No. 1 Incremental Term A Lender”) have agreed to
amend certain provisions of the Credit Agreement as provided for herein to
effect the incurrence of Increase Joinder No. 1 Incremental Term A Loans to the
Credit Agreement pursuant to Section 2.14 thereof; and


WHEREAS, each Increase Joinder No. 1 Incremental Term A Lender will make
Increase Joinder No. 1 Incremental Term A Loans to the Borrowers on the Increase
Joinder No. 1 Funding Date.


NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


ARTICLE I


Defined Terms


Section 1.1.                          Defined Terms.  Terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement unless otherwise defined herein.


ARTICLE II


Incremental Term Loans


Section 2.1.                          Incremental Term Commitment.


(a)            Subject to the satisfaction (or waiver by the Increase Joinder
No. 1 Incremental Term A Lenders) of the conditions set forth in Article V
hereof, the Increase Joinder No. 1 Incremental Term A Lenders hereby agree to
make Increase Joinder No. 1 Incremental Term A Loans, in the aggregate principal
amount set forth opposite its name on Schedule I attached hereto (the “Increase
Joinder No. 1 Incremental Term A Commitments”), which shall be added to and
constitute a part of the class of Term A Loans existing under the Credit
Agreement prior to giving effect to this Amendment (the “Existing Term A
Loans”).


(b)            Each of the parties hereto acknowledges and agrees that this
Amendment (including, for the avoidance of doubt, the Increase Joinder No. 1
Incremental Term A Commitments) shall become effective on the date hereof, but
the amendments to the Credit Agreement set forth in Article IV hereof shall not
become operative until the funding of the Increase Joinder No. 1 Incremental
Term A Loans and the satisfaction (or waiver by the Increase Joinder No. 1
Incremental Term A Lenders) of the conditions set forth in Article V hereof.



--------------------------------------------------------------------------------



ARTICLE III


Incremental Term Loans


Section 3.1.                          Incremental Term Loans.  The Term Borrower
confirms and agrees that it has requested an increase in the aggregate amount of
the Existing Term A Loans through the establishment of Incremental Term Loans of
the same class as the Existing Term A Loans to be made pursuant to the Increase
Joinder No. 1 Incremental Term A Commitments in an aggregate principal amount of
$12,000,000 on the Increase Joinder No. 1 Funding Date.


Section 3.2.                          Agreements of Each Increase Joinder No. 1
Incremental Term A Lender.  Each Increase Joinder No. 1 Incremental Term A
Lender agrees that (i) effective on and at all times after the Increase Joinder
No. 1 Funding Date, such Increase Joinder No. 1 Incremental Term A Lender will
be bound by all obligations of a Lender under the Credit Agreement and (ii) on
the Increase Joinder No. 1 Funding Date, such Increase Joinder No. 1 Incremental
Term A Lender will fund an Increase Joinder No. 1 Incremental Term A Loan in
Dollars to the Administrative Agent for the account of the Term Borrower in an
amount equal to such Increase Joinder No. 1 Incremental Term A Lender’s Increase
Joinder No. 1 Incremental Term A Commitment.  The Increase Joinder No. 1
Incremental Term A Commitments shall terminate on the Increase Joinder No. 1
Funding Date following the funding of the Increase Joinder No. 1 Incremental
Term A Loans to be funded on such date.


Section 3.3.                          Fungibility of Incremental Term Loans. 
All Increase Joinder No. 1 Incremental Term A Loans will (x) upon funding, be an
increase in the amount of each Borrowing of Term A Loans outstanding immediately
prior to the Increase Joinder No. 1 Funding Date, constitute Term A Loans for
all purposes of the Credit Agreement and, together with the Existing Term A
Loans outstanding prior to the Increase Joinder No. 1 Funding Date, be treated
as one class of Term A Loans, (y) constitute Term A Loans for all purposes of
the Credit Agreement and (z) be fungible with the Existing Term A Loans
outstanding immediately prior to the Increase Joinder No. 1 Funding Date for
U.S. federal income tax purposes.


ARTICLE IV


Amendments


Subject to the occurrence of the Increase Joinder No. 1 Funding Date:


a)            Section 1.01 of the Credit Agreement is amended by adding the
following definitions in the appropriate alphabetical order:


“Increase Joinder No. 1” means Increase Joinder No. 1 to this Agreement dated as
of March 25, 2019.


“Increase Joinder No. 1 Funding Date” means the date of funding of the Increase
Joinder No.1 Incremental Term A Loans under the Increase Joinder No. 1.


“Increase Joinder No. 1 Incremental Term A Commitment” means, with respect to
each Increase Joinder No. 1 Incremental Term A Lender party hereto, the amount
of each Increase Joinder No. 1 Incremental Term A Lender’s commitment on the
Increase Joinder No. 1 Funding Date in respect of Increase Joinder No. 1
Incremental Term A Loans as set forth on Schedule I to Increase Joinder No. 1. 
The aggregate amount of the Increase Joinder No. 1 Incremental Term A
Commitments is $12,000,000.


“Increase Joinder No. 1 Incremental Term A Lender” means any Lender with an
Increase Joinder No. 1 Incremental Term A Commitment or Increase Joinder No. 1
Incremental Term A Loans.


“Increase Joinder No. 1 Incremental Term A Loans” means the Incremental Term
Loans funded pursuant to the Increase Joinder No. 1 Incremental Term A
Commitments.


b)            Section 2.01 of the Credit Agreement is hereby amended by adding
the following paragraph (c) to such Section:


“(c)            Subject to the terms and conditions set forth herein and in
Increase Joinder No. 1, each Increase Joinder No. 1 Incremental Term A Lender
severally agrees to make a single Increase Joinder No. 1 Incremental Term A Loan
to the Term Borrower on the Increase Joinder No. 1 Funding Date in an amount
equal to its Increase Joinder No. 1 Incremental Term A Commitment.  The Term A
Borrowing shall consist of Increase Joinder No. 1 Incremental Term A Loans made
simultaneously by each Increase Joinder No. 1 Incremental Term A Lender in an
amount equal to its Increase Joinder No. 1 Incremental Term A Commitment.
Amounts borrowed under this Section 2.01(c) and repaid or prepaid may not be
reborrowed.  All Increase Joinder No. 1 Incremental Term A Loans will initially
take the form of a pro rata increase in each Term A Borrowing outstanding
immediately prior to the funding of each such Increase Joinder No. 1 Incremental
Term A Loan.”

2


--------------------------------------------------------------------------------



c)            Section 2.06 of the Credit Agreement is hereby amended by amending
and restating clause (a) thereof as follows:


“Term A Loans.  The Term Borrower shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05):


Date
 
Amount
 
June 30, 2019
 
$
1,276,898.73
 
September 30, 2019
 
$
1,276,898.73
 
December 31, 2019
 
$
1,276,898.73
 
March 31, 2020
 
$
1,915,348.10
 
June 30, 2020
 
$
1,915,348.10
 
September 30, 2020
 
$
1,915,348.10
 
December 31, 2020
 
$
1,915,348.10
 
March 31, 2021
 
$
1,915,348.10
 
June 30, 2021
 
$
1,915,348.10
 
September 30, 2021
 
$
1,915,348.10
 
December 31, 2021
 
$
1,915,348.10
 
March 31, 2022
 
$
2,553,797.47
 
June 30, 2022
 
$
2,553,797.47
 
September 30, 2022
 
$
2,553,797.47
 
December 31, 2022
 
$
2,553,797.47
 
March 31, 2023
 
$
2,553,797.47
 
June 30, 2023
 
$
2,553,797.47
 
September 30, 2023
 
$
2,553,797.47
 



provided, however, that the (i) final principal repayment installment of the
Term A Loans shall be repaid on the Maturity Date for the Term A Facility and in
any event shall be in an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date and (ii) if any payment of principal or
interest with respect to any of the Loans, or of any fees, falls due on a day
which is not a Business Day, then that due date will be the immediately
succeeding Business Day.”


d)            Section 6.11 of the Credit Agreement is hereby amended by adding
the following at the end thereof:


“The Term Borrower shall use the proceeds of the Increase Joinder No. 1
Incremental Term A Loans made on the Increase Joinder No. 1 Funding Date to (i)
repurchase warrants for the acquisition of Equity Interests in Holdings and pay
for any fees and expenses related thereto, and (ii) pay for fees and expenses
related to the Increase Joinder No. 1 Incremental Term A Loans made on such
date.”


ARTICLE V


Conditions to Effectiveness


Section 5.1.                          This Amendment shall become effective when
the Administrative Agent (or its counsel) shall have received an executed
counterpart (or written evidence reasonably satisfactory to the Administrative
Agent (which may include a facsimile or other electronic transmission) that such
party has signed a counterpart) of this Amendment from the Administrative Agent,
each Increase Joinder No. 1 Incremental Term A Lender, the Term Borrower,
Holdings and each Guarantor; provided that the amendments to the Credit
Agreement contemplated by Article IV hereof shall only become effective upon the
satisfaction (or waiver by the Increase Joinder No. 1 Incremental Term A
Lenders) of the conditions set forth in Section 5.2 hereof and the funding of
the Increase Joinder No. 1 Incremental Term A Loans.


3


--------------------------------------------------------------------------------



Section 5.2.                          The Increase Joinder No. 1 Incremental
Term A Lenders shall be required to fund their Increase Joinder No. 1
Incremental Term A Commitments when the following conditions shall have been
satisfied (or waived by the Increase Joinder No. 1 Incremental Term A Lenders)
(the “Increase Joinder No. 1 Funding Date”):


(i)            The representations and warranties contained in Article VI hereof
shall be true and correct as of the Increase Joinder No. 1 Funding Date.


(ii)            No Default or Event of Default shall have occurred and be
continuing or would result from the Term A Borrowing to be made on the Increase
Joinder No. 1 Funding Date.


(iii)            On a pro forma basis, the Term Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 7.11 of the Credit
Agreement as of the end of the latest fiscal quarter for which financial
statements have been or are required to be furnished pursuant to subsection (a)
or (b) of Section 6.01 of the Credit Agreement prior to the Increase Joinder No.
1 Funding Date.


(iv)            Certificates attesting to the Solvency of each Loan Party before
and after giving effect to the incurrence of the Increase Joinder No. 1
Incremental Term A Loans on the Increase Joinder No. 1 Funding Date, from its
chief financial officer, substantially in the form of Exhibit H to the Credit
Agreement, shall have been delivered to the Administrative Agent.


(v)            (A) Such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents to which such Loan Party is a party or is to be a party and (B)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing and in good standing in its jurisdiction of
organization; provided that in lieu of the attachments referred to in clause (A)
above, such certificate may certify that since November 7, 2018, there have been
no amendments to the charter or other similar organizational document of such
Loan Party and/or the by-laws or operating or similar agreement of such Loan
Party and the incumbency certificate of the Responsible Officers of such Loan
Party.


(vi)            A certificate signed by a Responsible Officer of the Borrowers
certifying that the conditions specified in clauses (i), (ii) and (iii) have
been satisfied shall have been delivered to the Administrative Agent.


(vii)            A favorable written opinion of (i) Carlton Fields, P.A.,
counsel to the Loan Parties, (ii) Carlton Fields, P.A. or Bilzin Sumberg Baena
Price & Axelrod LLP, special Florida counsel to the Loan Parties and (iii)
Samuels, Green & Steel, LLP, special California counsel to the Loan Parties, in
each case (A) dated the Increase Joinder No. 1 Funding Date, (B) addressed to
the Administrative Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent.


(viii)            The Administrative Agent shall have received, in immediately
available funds, payment or reimbursement of all costs, fees, out-of-pocket
expenses, compensation and other amounts then due and payable in connection with
this Amendment to the Administrative Agent or the Lenders, in each case, to the
extent invoiced at least one Business Day prior to the Increase Joinder No. 1
Funding Date, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent.


(ix)            (a)            Upon the reasonable written request of any Lender
made at least ten days prior to the Increase Joinder No. 1 Funding Date, the
Term Borrower shall have provided to such Lender the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least five days prior to the Increase Joinder No. 1 Funding Date.


(b)            At least five days prior to the Joinder No. 1 Funding Date, to
the extent requested in writing by an Increase Joinder No. 1 Incremental Term A
Lender and if the Term Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Term Borrower shall deliver a Beneficial
Ownership Certification to such Increase Joinder No. 1 Incremental Term A
Lender.


(xi)            Holdings shall have applied all the proceeds of the Increase
Joinder No. 1 Incremental Term A Loans to repurchase warrants for the
acquisition of Equity Interests in Holdings and pay related fees and expenses
substantially simultaneously with the funding of the Increase Joinder No. 1
Incremental Term A Loans.



Each of the parties hereto acknowledges and agrees that, in the event all of the
conditions set forth in this Article V are not satisfied (or waived by the
Increase Joinder No. 1 Incremental Term A Lenders) by 5:00 p. m. New York City
time on April 30, 2019, the Increase Joinder No. 1 Incremental Term A
Commitments shall automatically terminate without any further action by any
party hereto and this Amendment shall no longer be effective.


4


--------------------------------------------------------------------------------



ARTICLE VI


Representation and Warranties


After giving effect to the amendments contained herein, on the Increase Joinder
No. 1 Funding Date each Loan Party hereby confirms that:  (a) this Amendment has
been duly authorized, executed and delivered by each Loan Party party hereto and
constitutes the legal, valid and binding obligations of each such Loan Party
enforceable against it in accordance with its terms, except as such
enforceability may be limited by debtor relief laws and by general principles of
equity; (b) the representations and warranties of the Borrowers and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date and the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 6.01(a) and (b), respectively, of the
Credit Agreement; and (c) no Default or Event of Default has occurred and is
continuing or would result from the Term A Borrowing to be made on the Increase
Joinder No. 1 Funding Date.


ARTICLE VII


Miscellaneous


Section 7.1.                          Continuing Effect; No Other Amendments or
Waivers.  This Amendment shall not constitute an amendment or waiver of or
consent to any provision of the Credit Agreement and the other Loan Documents
except as expressly stated herein and shall not be construed as an amendment,
waiver or consent to any action on the part of the Loan Parties that would
require an amendment, waiver or consent of the Administrative Agent or the
Lenders except as expressly stated herein.  Except as otherwise amended hereby,
the provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect in accordance with their terms.  This
Amendment shall constitute a “Loan Document” and an “Increase Joinder” for all
purposes of the Credit Agreement and the other Loan Documents.


Section 7.2.                          Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Article V, this
Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment.


Section 7.3.                          GOVERNING LAW.  THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 7.4.                          Reaffirmation.  Each Loan Party hereby
expressly acknowledges the terms of this Amendment and reaffirms, as of the date
hereof, (i) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Amendment and the transactions
contemplated hereby and (ii) its guarantee of the Obligations under the
Guaranty, as applicable, and its grant of Liens on the Collateral to secure the
Obligations pursuant to the Collateral Documents.  The parties hereto
acknowledge and agree that the amendment of the Credit Agreement pursuant to
this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Increase
Joinder No. 1 Funding Date.


Section 7.5.                          Effect of Amendment.  On and after the
Increase Joinder No. 1 Funding Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.


[signature pages follow]


5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers, as of the date first
above written.



 
INTERMEX HOLDINGS, INC.,
 
    as the Term Borrower
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer
       
INTERMEX WIRE TRANSFER, LLC,
 
    as the Revolver Borrower
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer
       
INTERNATIONAL MONEY EXPRESS, INC.
 
    as Holdings
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer
       
INTERNATIONAL MONEY EXPRESS SUB 2, LLC
 
    as a Guarantor
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer
       
INTERMEX WIRE TRANSFER CORP.
 
    as a Guarantor
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer



[Signature Page to Increase Joinder No. 1 to Credit Agreement]


--------------------------------------------------------------------------------




 
INTERMEX WIRE TRANSFER II, LLC
 
    as a Guarantor
       
By:
/s/ Tony Lauro II
   
Name: Tony Lauro II
   
Title:    Chief Financial Officer
       
KEYBANK NATIONAL ASSOCIATION,
 
    as Administrative Agent
       
By:
/s/ David A. Wild
   
Name:  David A. Wild
   
Title:    Senior Vice President
       
KEYBANK NATIONAL ASSOCIATION, as an Increase Joinder No. 1 Incremental Term A
Lender
       
By:
/s/ David A. Wild
   
Name:  David A. Wild
   
Title:    Senior Vice President
       
REGIONS BANK, as an Increase Joinder No. 1 Incremental Term A Lender
       
By:
/s/ Mark Guile
   
Name:  Mark Guile
   
Title:    Director
       
BMO Harris Bank N.A., as an Increase Joinder No. 1 Incremental Term A Lender
       
By:
/s/ Christina Boyle
   
Name:  Christina Boyle
   
Title:    Managing Director
       
BANCALLIANCE INC., as an Increase Joinder No. 1 Incremental Term A Lender
 
By:  Alliance Partners LLC, its attorney-in-fact
       
By:
/s/ John Gray
   
Name:  John Gray
   
Title:    Executive Vice President



7


--------------------------------------------------------------------------------



Schedule I


Increase Joinder No. 1 Incremental Term A Commitments
Increase Joinder No. 1 Incremental Term A Lender
 
Increase Joinder No. 1 Incremental Term A Commitments
 
KeyBank National Association
 
$
4,000,000
 
Regions Bank
 
$
3,000,000
 
BMO Harris Bank N.A.
 
$
2,500,000
 
BancAlliance Inc.
 
$
2,500,000
 
Total
 
$
12,000,000
 




--------------------------------------------------------------------------------